department of the treasur internal_revenue_service washington d c significant index nos date nov sec_12 op eeo t- contact person 1d number telephone number employer_identification_number dear sir or madam this is in reference to a ruling_request dated date concerning the federal tax consequences of a transfer of assets from x the retiree health trust to y the weekly veba trust the information provided indicates that the retiree health trust is maintained under a master_trust agreement for welfare benefits between m the company and t the trust company the retiree health trust has been determined to be exempt from federal_income_tax under sec_501 of the internal_revenue_code as a voluntary employee beneficiary association veba described in sec_501 of the code funding vehicle the weekly program and the management program the weekly program provides health benefits to retired collective bargaining unit employees known as weekly employees the benefits have been funded out of contributions made by weekly program participants and the company to an account within the trust for the pension_plan the weekly program's account within the pension_trust is separately maintained pursuant to sec_401 of the code there are two plans for which the retiree health trust currently serves as the the management program provides the same heaith benefits as the weekly program but to retired management nonunion salaried employees of the company other than key employees as in the case of the weekly program the management program is included as part of the company's defined benefit pension_plan for management employees and the benefits provided by the management program are also funded from a separate_account pursuant to code sec_401 within the trust for the company's defined benefit pension plans since the retiree health trust’s inception in the proportionate interests of the weekly program and the management program have been accounted for separately pursuant to sec_1 of the trust agreement the weekly program has audited financial statements of its proportionate interest in the retiree health trust and files an annual report on form_5500 the assets of the retiree health trust are commingled for investment purposes the retiree health trust's investment_income a ob o net appreciation depreciation in fair value of investments administrative expenses and unrelated_business_income taxes are allocated monthly between the weekly program and the management program using a ratio of assets as of the beginning of the month the company’s and participant contributions benefits paid to participants and expenses directly attributed to the weekly program are discretely determined and added to or subtracted from the weekly program’s interest in the retiree health trust assets in the retiree health trust allocable to the weekly program have not been used to pay benefits under the management program and assets allocable to the management program have not been use to pay benefits under the weekly program the company proposes to transfer assets comprising the interest of the weekly program in the retiree heaith trust to the newly established weekly veba trust like the retiree health trust the weekly veba trust is maintained under a_trust agreement between the taxpayer and the trust company for purposes of this ruling we will assume that the weekly veba trust will also be determined to be exempt under sec_501 c sec_1 of the trust agreement provides that the weekly veba trust is established as the medium to fund the weekly program and any other tax-qualified employee welfare_benefit_plan under a collective bargaining agreement maintained by m the company or another employer within the company's control group that adopts the weekly veba trust as the funding vehicle for such pian under sec_1 of the trust agreement the interest of the weekly program in the weekly veba trust shall have separate_accounting and the assets of weekly program shall not be used to provide benefits under any other plan in the weekly veba trust currently the only plan in the weekly veba trust is the weekly program it has been determined that the weekly program is maintained under a collective bargaining agreement within the meaning of code sec_419 and that the weekly trust is a separate welfare_benefit_fund under a callective bargaining agreement within the meaning of cade sec_419a sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 sec_501 of the code describes a voluntary employees_beneficiary_association providing for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries and in which no part of net_earnings inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1 c -4 a provides that no part of the net_earnings of an employees association may inure to the benefit of any private_shareholder_or_individual other than through the payment of benefits permitted by that section sec_511 of the code imposes a tax upon the unrelated_business_taxable_income of an organization exempt from federal_income_tax under sec_501 sec_512 of the code provides in relevant part that in the case of an organization described in sec_501 the term unrelated_business_taxable_income means gross_income excluding any exempt_function_income less the deductions which are directly connected with the production of gross_income excluding exempt_function_income both computed with the modifications set forth herein bo sec_512 of the code provides that in the case of an organization described in sec_501 the term exempt_function_income includes all income other than an amount equal to gross_income derived from any unrelated_trade_or_business carried on by the organization which is set_aside to provide for the payment of life sick accident or other_benefits if during the taxable_year an amount which is attributable to income so set_aside is used for a purpose other than that described above such amount shall be included under sec_512 a in unrelated_business_taxable_income for the taxable_year sec_512 provides that in the case of an organization described in sec_501 c a set-aside can be taken into account in determining exempt_function_income only to the extent that such set-aside does not result in an amount of assets set_aside for such purpose in excess of the account limit determined under sec_419 sec_419 of the code provides rules with respect to the tax treatment of funded_welfare_benefit_plans a plan which is determined by the service to be a voluntary employees_beneficiary_association under sec_501 is a welfare_benefit_fund within the meaning of sec_419 sec_419 of the code provides that for purposes of code sec_512 the term qualified_asset_account means any account consisting of assets set_aside to provide for the payment of disability benefits medical benefits supplemental unemployment benefits or severance_pay benefits or life_insurance benefits sec_505 of the code provides that an organization described in paragraph of subsection c of sec_501 which is part of a plan shall not be exempt from tax under sec_501 a unless such plan meets the nondiscrimination requirements of code sec_505 sec_505 of the code provides that paragraph shall not apply to any organization which is part of a plan maintained pursuant to an agreement between employee_representatives and one or more employers if the secretary finds that such agreement is a collective bargaining agreement and that such plan was the subject of good_faith bargaining between such employee_representative and such employer or employers sec_419a f a of the code provides that no account limits shall apply in the case of any qualified_asset_account under a separate welfare_benefit_fund under a collective bargaining agreement sec_1_419a-2t of the income_tax regulations q a provides that contributions to a welfare_benefit_fund maintained pursuant to one or more collectively bargained agreements and the reserves of such a fund generally are subject_to the rules of sec_419 sec_419 and sec_512 however neither contributions to nor reserves of such a collectively bargained welfare_benefit_fund shall be treated as exceeding the otherwise applicable limits of sec_419 sec_419a or sec_512 until the earlier of i the date on which the tast of the collective bargaining agreements relating to the fund in effect on or ratified on or before the date_of_issuance of final regulations concerning such limits for collectively bargained welfare_benefit funds terminates determined without regard to any extension thereof agreed to after the date_of_issuance of such final regulations or ii the date years after the issuance of such final regulations sec_4976 of the code imposes an excise_tax on an employer equal to percent of any disqualified_benefit provided by an employer-maintained welfare_benefit_fund sec_4976 defines disqualified_benefit to include any portion of a welfare_benefit_fund reverting to the benefit of the employer since the weekly program is maintained pursuant to a collective bargaining agreement the weekly trust is not subject_to the nondiscrimination requirements of sec_505 of the code or the account limits provided in sec_419 see sec_1 a -2t of the regulations the committee reports on the deficit_reduction_act_of_1984 which added sec_4976 to the code provide no guidance on the meaning of reverting to the benefit of the employer however the bluebook which although not authority states i f an amount is paid_by a fund to another fund for the purpose of providing welfare benefits to employees of the employer then the payment is not to be considered a reversion general explanation of the revenue provisions of the deficit_reduction_act_of_1984 prepared by the staff of the joint_committee on taxation date accordingly we rule as follows the weekly veba trust is not subject_to the nondiscrimination requirements of code sec_505 the company will not be subject_to the excise_tax imposed on reversions by code sec_4976 as result of the transfer of assets comprising the proportionate interest of the weekly program in the retiree heaith trust to the weekly veba trust and such transfer will not be a taxable_event upon the transfer of assets comprising the proportionate share of the weekly program in the retiree health trust to the weekly veba trust any realization of appreciation in capital occurring in the taxable_year in which the transfer occurs whether before or after the transfer and set_aside to fund post- retirement medical benefits will be considered exempt_function_income and will not be treated as unrelated_business_taxable_income under code sec_51 a the gross_income of the weekly veba trust set_aside to provide post-retirement medical benefits under the weekly program is exempt_function_income and is not treated as unrelated business taxabie income under code sec_512 this private_letter_ruling is directed only to the organization that requested it section k of the internal_revenue_code provides that it may not be used or cited by others as precedent ss if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed robert g harper ut robert c harper jr chief exempt_organizations technical branch
